Appeal from an order of the Supreme Court, Wyoming County (Michael F. Griffith, A.J.), entered May 31, 2007 in a personal injury action. The order denied the motion of defendants Martin Brunswick and Marcel-line Brunswick for leave to renew that part of their cross motion seeking indemnification.
*1233It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Davis v Brunswick (52 AD3d 1231 [2008]). Present—Scudder, P.J., Hurlbutt, Smith, Green and Gorski, JJ.